Citation Nr: 1028806	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a shoulder 
disorder.  

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hearing loss.    

3.  Entitlement to service connection for a neck/cervical spine 
disorder characterized by pain including as due to service-
connected muscle tension headaches.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to March 
1994.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The Veteran perfected a timely of this rating 
action.  In October 2009, the Veteran submitted a written 
statement that effectively withdrew his appeal concerning the 
claim for service connection for myopia, claimed as vision 
problems, based on new and material evidence.

As a procedural matter, the Board observes that service 
connection for a shoulder condition, claimed as muscle tension 
and pain in the shoulders, was previously denied by the RO in an 
unappealed rating decision dated August 2002.  However, in its 
June 2006 rating decision, the RO improperly addressed the 
Veteran's June 2005 claim for pain of the shoulders as an 
original claim rather than as an attempt to reopen, which 
requires the submission of new and material evidence.  That 
notwithstanding, in January 2007, the RO took corrective action 
by providing the Veteran proper notice regarding the requirement 
for new and material evidence, and also notified him that last 
final disallowance of his claim for service connection for pain 
in the shoulders was the August 2002 rating decision.

By a rating decision dated October 2007, the RO determined that 
new and material evidence had not been submitted to reopen the 
claim for service connection for a shoulder condition, claimed as 
muscle tension and pain in the shoulders, and continued the 
denial of the claim.  The Veteran was informed of this decision; 
and, following receipt of the notice of disagreement, a statement 
of the case was issued in December 2008, informing the Veteran of 
the applicable legal criteria governing the finality of prior 
unappealed rating decisions.  Thereafter, the Veteran filed a 
timely substantive appeal.  Thus, the procedural defect as noted 
above has been remedied.

The issue of service connection for a neck disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO denied a 
claim for service connection for pain in his shoulders, finding 
no evidence that the Veteran developed a chronic shoulder 
disorder during service or that the Veteran's shoulder condition 
was caused by service.  

2.  Evidence received since the August 2002 decision is 
cumulative or redundant, does not show that the Veteran developed 
a chronic shoulder disorder during service or that current 
shoulder disorder is related to his military service or a 
service-connected condition in any way, and therefore does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a shoulder disorder.  

3.  In an unappealed March 2005 rating decision, the RO denied a 
claim for service connection for hearing loss, including as due 
to service-connected tinnitus, finding no evidence that showed 
the Veteran's hearing loss was related to his service-connected 
condition of tinnitus and that there was no evidence of hearing 
loss in service. 

4.  Evidence received since the March 2005 decision is cumulative 
or redundant, does not show that the Veteran had hearing loss in 
service or that his current hearing loss is related to his 
military service in any way, including as due to his service-
connected tinnitus, and therefore does not raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for hearing loss.  





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of service connection for a shoulder disorder.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  

2.  New and material evidence has not been received to reopen the 
claim of service connection for hearing loss.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2009).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 


History and Analysis

Prior to the current claim, the Veteran's claim for entitlement 
to service connection for pain in his shoulders and legs was last 
denied by the RO in an August 2002 rating decision.  The Veteran 
did not appeal the decision and it became final.  

The Veteran's claim for entitlement to service connection for 
hearing loss was last denied by the RO in a March 2005 rating 
decision.  The Veteran did not appeal the decision and it became 
final.  

As noted in the introduction, the RO treated a June 2005 notice 
of disagreement for an issue not on appeal as a claim for service 
connection for a shoulder condition secondary to the Veteran's 
service-connected muscle tension headaches.  In October 2006, the 
Veteran submitted a new request to reopen a claim for service 
connection for hearing loss and for a right shoulder disorder 
(although in his later contentions and his substantive appeal, he 
refers to "shoulders").

The evidence of record prior to the August 2002 rating decision 
denying service connection for a shoulder disorder included the 
Veteran's service treatment records, VA treatment records, 
private treatment records, VA medical examination reports, a 
statement by D.L, and contentions by the Veteran.  

VA treatment records from May 2000 to November 2001 show that the 
Veteran complained of shoulder pain and was treated for shoulder 
pain.  A May 2002 statement by D.L. indicates that the Veteran 
complained of his back hurting across the shoulder blade area.  
The August 2002 rating decision denied the Veteran's claim 
because the RO found no evidence that showed the Veteran's 
shoulder pain was incurred in nor caused by service.  The RO's 
rationale was that the Veteran's service treatment records were 
negative for specific treatment for shoulder pain and that there 
was no diagnosis of a chronic condition concerning the shoulders 
in service.  

Evidence received since the final August 2002 rating decision 
includes VA treatment records, private treatment records, VA 
medical examination reports, a statement by D.L, and contentions 
by the Veteran.  

The new VA and private treatment records show the Veteran 
continues to suffer from shoulder pain and that he has mild 
degenerative changes of the left shoulder and cervical disc 
degenerative changes and spondylosis.  None of these records, 
however, contain any competent indication that the Veteran's 
shoulder disability began in service or is in any way related to 
his military service. 

The evidence of record prior to the March 2005 rating decision 
denying service connection for hearing loss included the 
Veteran's service treatment records, VA treatment records, 
private treatment records, VA medical examination reports, a 
statement by D.L, and contentions by the Veteran. 

VA treatment record from 2004 show the Veteran reported a history 
of noise exposure and the Veteran was diagnosed with bilateral 
sensorineural hearing loss.  A February 2005 VA examiner opined 
that it was unlikely that the Veteran's hearing loss was caused 
by tinnitus.  The March 2005 rating decision denied the Veteran's 
claim because the RO found no evidence that the Veteran suffered 
from hearing loss disability in service and that the evidence did 
not show that the Veteran's hearing loss was related to his 
service-connected tinnitus.  

Evidence received since the final March 2005 rating decision 
includes VA treatment records, private treatment records, VA 
medical examination reports and contentions by the Veteran.  

The new treatment records show the Veteran continues to suffer 
from hearing loss and decreased hearing.  None of these records, 
however, contain any competent indication that the Veteran's 
hearing loss began in service, is related to his service-
connected tinnitus or is in any way related to his military 
service.  

While there is some evidence the Veteran has submitted that is 
new, it must also be considered material.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In the current matter, the newly 
submitted evidence is cumulative and redundant and does not 
provide anything material regarding whether the Veteran has a 
shoulder disorder or hearing loss related to his military 
service.  

In sum, the evidence the Veteran has provided to VA in his 
current claim to reopen is substantially similar to the 
statements and evidence the Veteran provided prior to the August 
2002 and March 2005 final rating decisions; it does not relate to 
the crucial unestablished fact necessary to substantiate the 
claim, as the new evidence shows merely that the Veteran 
currently suffers from a shoulder disorder and hearing loss.  
Therefore, there is no new evidence that shows the Veteran's 
current disabilities are related to his military service.  

Accordingly, the newly submitted records and contentions do not 
provide any new competent evidence that would indicate that the 
Veteran has a current chronic shoulder disorder or hearing loss 
that was incurred during or related to his period of honorable 
service and the competent evidence of record does not show that 
the Veteran's hearing loss is related to his service-connected 
condition of tinnitus.  Rather, the evidence is cumulative and 
redundant, already received and considered in the final rating 
decisions of August 2002 and March 2005.  Since there is no new 
competent non-redundant evidence that has any bearing as to 
whether the Veteran's current shoulder disorder and hearing loss 
are related to his military service, the evidence does not raise 
a reasonable possibility of substantiating the claim and thus is 
not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence has 
not been received since the August 2002 and March 2005 rating 
decisions and reopening of the claims for service connection for 
a shoulder disorder and hearing loss, is not warranted.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More specifically, 
the RO must provide notice as to what evidence is necessary to 
substantiate the element(s) of service connection that was found 
insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Veteran was notified of the respective duties of the claimant 
and of VA prior to the adverse decision on appeal.  In January 
2007 the Veteran was correctly advised of the previous denial of 
service connection for his shoulder disability and the bases for 
the denial, as well as of the requirement that he submit new and 
material evidence showing his shoulder disability occurred in or 
was caused by military service, that the RO would assist him in 
obtaining additional information and evidence, and of the 
responsibilities on both his part and VA's in developing the 
claim.  See Kent.  This letter also correctly advised the Veteran 
of the previous denial of service connection for hearing loss and 
the bases for the denial, as well as of the requirement that he 
submit new and material evidence showing his hearing loss 
disability is related to his service-connected disability of 
tinnitus or that he had hearing loss disability during service, 
that the RO would assist him in obtaining additional information 
and evidence, and of the responsibilities on both his part and 
VA's in developing the claim.  Id.  The January 2007 letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records.  VA 
records and private treatment records are associated with the 
file.  Statements of the Veteran, a friend and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for a shoulder disorder is 
denied.

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for hearing loss is denied.


REMAND

The Veteran contends that he hurt his neck while engaged in 
physical training in service and from a weight lifting accident.  
The Veteran's service treatment records do not contain any 
indications of treatment for a neck or spine condition and do not 
show a diagnosis of any neck of spine condition.   

VA treatment records and private treatment records show the 
Veteran has complained of neck pain.  A June 2000 VA examiner 
noted that the Veteran suffered from headaches that seemed to be 
located on the left side of his neck.  A July 2002 VA examiner 
diagnosed the Veteran with musculoskeletal tension headaches that 
seem to arise in the neck muscles.  At that time, the Veteran 
reported intermittent neck problems for approximately 15 years 
(which would mean the pain started during service).  A May 2005 
VA x-ray report shows the Veteran suffered from variable 
degenerative disc disease of the cervical spine.  A July 2005 
private examiner diagnosed the Veteran with chronic neck pain 
secondary to cervical degenerative disc disease and spondylosis.  
More current private and VA treatment records from 2008 and 2009 
also show complaints of neck pain.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Though the Veteran was not officially diagnosed with a neck 
disorder while in service, he did report "the fact that a 
condition was not diagnosed cannot, by itself, serve to rebut a 
subsequent expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 
512, 516 (1991).  His private and VA treatment records dating 
from 2000 reflect various kinds of neck pain.  The Veteran is 
competent to attest that he has experienced neck pain since exit 
from service.  His credible contentions of a neck injury in 
service and reports of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  See McLendon, supra.  The threshold for finding a link 
between current disability and service is low for the purposes of 
providing a medical examination and opinion.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Therefore, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine if he currently has any 
neck disorder characterized by pain that is related to his period 
of service, including as due to his service-connected muscle 
tension headaches.  The Veteran is hereby notified that it is the 
Veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655 (2009). 

The Board also notes that the Veteran has been receiving 
treatment through VA and the most recent VA treatment records are 
from January 2009.  There may be more recent VA treatment records 
not included in the Veteran's claims file; these must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its duty 
to assist the Veteran under 38 C.F.R. § 
3.159(c)(2) by requesting all VA treatment 
records from January 2009 to the present from 
the Fayetteville, North Carolina VAMC system.  

2.  After paragraph 1 has been accomplished, 
the RO should afford the Veteran appropriate 
VA examination(s) in order to determine the 
nature and etiology of any neck/cervical 
spine disability found to be present.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be performed 
and all findings should be set forth in 
detail.  The claims folder must be made 
available to and reviewed by the examiner in 
conjunction with the examination(s), and this 
fact should be so indicated in the 
examination report.

After reviewing the available medical records 
and examining the Veteran, the examiner is 
asked to offer an opinion addressing the 
following questions:

(a).  Has the Veteran developed a 
disability of the neck/cervical spine 
characterized by pain?  If so, please 
specify the diagnosis or diagnoses.

(b).  If a disability of the neck/cervical 
spine is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or greater) that such disability: 
(1) had its onset during the Veteran's 
active duty service; (2) was caused by any 
incident or event that occurred during the 
Veteran's active duty service (the 
examiner is to assume the credibility of 
the Veteran that there was an incident 
involving his neck during physical 
training activities or a weight lifting 
accident); or, (3) is related to his 
active military service in any way, 
including as due to his service-connected 
muscle tension headaches?

With respect to the examination for a 
disability of the neck/cervical spine, the 
examiner is instructed to answer each of the 
above questions as posed and to provide a 
complete rationale for any opinion expressed.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


